Citation Nr: 1400484	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2011, the Veteran testified before a decision review officer (DRO) at the RO.  A transcript of the hearing is of record. 

The appeal was previously before the Board in August 2012 when it was remanded for further development.  The case has now returned to the Board for further appellate action. 


FINDING OF FACT

A chronic low back disability, diagnosed as lumbar arthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

A chronic low back disability, currently diagnosed as lumbar arthritis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to a motor vehicle accident during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the presence of the first two elements of service connection.  VA and private treatment records document complaints of back pain and findings of degenerative changes of the lumbar spine.  The Veteran was also diagnosed with lumbar arthritis upon VA examinations conducted in December 2008 and November 2012.  A current disability is therefore demonstrated.  An in-service injury is also present as service treatment records verify that the Veteran injured his back when he was thrown from a jeep in April 1965.  He was not rendered unconscious, but was admitted to the ward with a contusion, abrasion, and strain of the lumbar spine.  The Veteran again complained of low back pain two weeks later, though no diagnosis or treatment was recorded.  The Veteran's spine was normal at the January 1966 separation examination, but the incurrence of a lumbar strain following the April 1965 motor vehicle accident is sufficient to establish an in-service injury. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a link.  Although the Veteran was treated for a lumbar strain in April 1965 following a jeep accident, no chronic lumbar spine conditions were treated or diagnosed during service.  The Veteran's spine was normal upon physical examination at the January 1966 separation examination and no significant or interval history related to the spine was recorded by the examining physician. 

There is also no evidence of lumbar arthritis within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest objective evidence of complaints related to the Veteran's back dates from the 1980s, at least 15 years after active duty, when the Veteran sought treatment for back pain with a private physician.  Arthritis was not specifically diagnosed until April 2002, when a private X-ray demonstrated degenerative changes in the lumbar spine.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's arthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have linked his disability to service and the only medical opinions of record weigh against the claim for service connection.  VA examiners who reviewed the claims file and physically examined the Veteran in December 2008 and November 2012 found that the current low back disability was not due to active duty service.  The November 2012 VA examiner specifically concluded that the Veteran's back injuries incurred during service were minor  and resolved.  The examiner noted the Veteran's reports of continuous pain since service, but also observed that there was no continuity of diagnosis or treatment regarding the back disability.  Finally, the VA examiner found that the Veteran's current low back complaints were more likely than not a result of age progression and wear and tear from his physical occupations.  The VA examiner's opinion was based on an accurate presentation of the facts in this case, including the Veteran's own statements, and was supported with a well-reasoned rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Post-service treatment records from VA and private facilities also do not contain any medical opinions or other competent evidence supporting the claim.  The Veteran began treatment at the Lorain VA Community Based Outpatient Clinic (CBOC) in October 2009 and received physical therapy for back pain and a flare of symptoms in May 2010.  The Veteran's private treatment for back pain began in 1980s, when he was seen for complaints of acute and chronic back pain by a private doctor.  In September 2012 and March 2013 statements, the Veteran and his wife noted that he underwent sporadic medical treatment through the years due to lack of medical insurance, but in June 1999 the Veteran was seen by a private chiropractor for back and leg pain.  The Veteran reported a history of back pain for several years, but also noted a recent work injury prompted his current chiropractic visit.  

The competent medical evidence of record clearly weighs against the claim, but the Veteran has reported continuous symptoms of low back pain since active duty service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board has considered the Veteran's reported history of continuous low back pain since service, as well as statements from his friends and family relating a long history of back problems, but finds that these statements are outweighed by the competent medical evidence against the claim.  While service records document a lumbosacral strain and back pain in April 1965, there are no other in-service complaints related to the back and no findings of a chronic condition during service.  The Veteran's spine was also normal upon separation examination in January 1966.  Private treatment records document work-related injuries to the spine, and while the Veteran may have been unable to obtain regular medical care due to a lack of insurance, more recent treatment records do not show the Veteran reported a history of back pain since service to his health care providers.  On one occasion, in April 2002, the Veteran informed a private physician of his in-service jeep accident and back pain, but the same doctor also noted a history of a work injury.  The contents of the service and post-service records lessens the credibility of the Veteran's reports of continuous back pain since service, and the Board finds that his lay statements are outweighed by the competent medical evidence against the claim.  
Accordingly, service connection under 38 C.F.R. § 3.303(b) is not warranted. 

As for the Veteran's testimony and other lay statements connecting his low back disability to service, lay persons are only competent to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, whether the Veteran has a lumbar spine condition which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic low back disability was more than a decade after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's lumbar arthritis is related to his military service.  In fact, the only medical opinions of record, those of the December 2008 and November 2012 VA examiners, weigh against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that the weight of the evidence is against a nexus between the current disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran was contacted in a September 2012 letter and asked to provide medical release forms to allow VA to obtain additional records of private treatment on his behalf.  In response, he and his wife submitted September 2012 and March 2013 letters noting that many of the Veteran's past health care providers were deceased or retired and no further documentation was available for procurement.  

The Veteran was also provided VA examinations in December 2008 and November 2012 in response to his claim for service connection.  In a November 2013 informal hearing presentation, the Veteran's representative argued that the November 2012 VA examination and medical opinion were inadequate, as the examiner did not consider the Veteran's lay reports of continuous symptoms of back pain since service.  In fact, the November 2012 VA examination report specifically recorded the Veteran's statements regarding the onset of his condition: in the medical history portion of the report, the examiner noted the Veteran's history of problems with his low back since the in-service jeep injury.  While the VA examiner ultimately concluded that the Veteran's current disability was not due to service based on the objective evidence of record, it is clear that the examiner was aware of and considered the Veteran's own lay history of continuous symptoms.  The VA examiner appears to have found the other evidence of record more persuasive. 
VA has also complied with the August 2012 remand orders of the Board.  In its August 2012 remand, the Board ordered that additional records of private treatment reported by the Veteran should be obtained and a new VA examination and medical opinion provided.  As noted above, the Veteran was contacted in a September 2012 letter and asked to submit medical releases to allow VA to obtain additional private treatment records.  The Veteran and his wife responded that no such records were available.  Additionally, the Veteran was provided an adequate VA examination and medical opinion in November 2012.  The case was then readjudicated in a January 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability, currently diagnosed as lumbar arthritis, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


